, Inc., (Appellee/Cross-
                                                                      Appellant)Appellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2014

                                    No. 04-09-00403-CV

                              THE CITY OF SAN ANTONIO,
                                 Appellant/Cross-Appellee


                                              v.

                           KOPPLOW DEVELOPMENT, INC.,
                               Appellee/Cross-Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004-CI-08167
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                       ORDER
       The City of San Antonio’s motion for rehearing, if any, and motion for en banc
reconsideration, if any, is due on or before March 21, 2014. No further extensions of time will
be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court